Exhibit 10.159

























ERIE INDEMNITY COMPANY
DEFERRED STOCK PLAN
FOR OUTSIDE DIRECTORS

(As of July 29, 2015)




BASIC PLAN DOCUMENT


APPENDIX A


APPENDIX B








--------------------------------------------------------------------------------



ERIE INDEMNITY COMPANY
DEFERRED STOCK PLAN
FOR OUTSIDE DIRECTORS

(As of July 29, 2015)


BASIC PLAN DOCUMENT


ARTICLE ONE


INTRODUCTION


This Erie Indemnity Company Deferred Stock Plan for Outside Directors (the
“Plan”) is an unfunded, non-qualified, deferred compensation arrangement created
for outside directors of Erie Indemnity Company (the “Company”). It is intended
that the Plan will aid in retaining and attracting outside directors of
exceptional ability by providing such directors with a vehicle for accumulating
credits denominated in the Class A shares of the Company until retirement or
other separation from service from the Board of Directors of Erie Indemnity
Company.


The Plan was effective as of May 1, 1997 as part of the Erie Indemnity Company
Deferred Compensation Plan for Outside Directors (the “Deferred Compensation
Plan”) and has been amended thereafter. Effective as soon as practical following
July 29, 2015, the Deferred Compensation Plan is being divided into its two
principal components, a voluntary deferred compensation component governed by
the terms of the documents comprising the Deferred Compensation Plan, and a
deferred stock component, governed by the terms of the documents comprising the
Plan. This Plan shall constitute a spin-off of the Deferred Stock Accounts from
the Deferred Compensation Plan and is generally effective as of July 29, 2015.
Events occurring before the applicable effective date of any provision of this
Plan shall be governed by the applicable provision of the Deferred Compensation
Plan as in effect on the date of the event.


This Plan is comprised of three primary documents: (i) this Basic Plan Document,
which principally addresses definitions and procedural matters that apply to all
amounts that accumulate under the Plan, (ii) Appendix A, which incorporates
provisions of the Plan relating to Plan accounts that were earned and vested on
or before December 31, 2004, and (iii) Appendix B, which incorporates provisions
of the Plan relating to those portions of Plan accounts that are earned or
become vested on or after January 1, 2005.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in the Plan document with initial
capital letters, they shall have the following meanings, except where otherwise
modified in Appendix A or Appendix B:



2



--------------------------------------------------------------------------------



2.1
“Administrator” shall mean the person or committee, appointed by the Board, who
shall be responsible for the administrative functions assigned to it under the
Plan.



2.2
“Beneficiary” shall mean the individual(s) or trust(s) selected by a Participant
to receive payment of amounts credited under the Plan in the event of the
Participant’s death, as evidenced by the most recent, properly completed and
executed, Beneficiary designation which the Participant has delivered to the
Administrator prior to the Participant’s death. A Participant may make a single
Beneficiary designation to govern the distribution of the Participant’s entire
interest under the Plan (including the total balance of all accounts maintained
under both Appendix A and Appendix B) that shall apply in the event of the
Participant’s death before commencement of payments. Furthermore, the
Participant may make a single, but separate, Beneficiary designation to govern
the distribution of any remaining interest under the Plan (including the total
balance of all accounts maintained under both Appendix A and Appendix B) that
shall apply in the event of the Participant’s death after payments have
commenced but before all scheduled payments have been made. A Participant may
change either or both of these Beneficiary designations at any time by
delivering a new designation of Beneficiary to the Administrator on such form or
forms as may be satisfactory to the Administrator. A new designation of
Beneficiary shall be effective upon receipt by the Administrator of the
completed and executed designation. As of such effective date, the new
designation shall divest any Beneficiary named in a prior designation in that
interest indicated in the prior designation. If no effective Beneficiary
designation is in effect on the death of the Participant, or if all designated
Beneficiaries have predeceased the Participant, any payments to be made under
the Plan on account of the Participant’s death shall be paid to the estate of
the Participant.



The Beneficiary election, or default election, in effect under the Deferred
Compensation Plan as of July 28, 2015 shall remain in effect on July 29, 2015
under the Plan until otherwise changed pursuant to the terms of the Plan.


2.3
“Board” shall mean the Board of Directors of the Erie Indemnity Company.



2.4
“Code” shall mean the Internal Revenue Code of 1986, as amended.



2.5
“Committee” shall mean the Executive Compensation and Development Committee of
the Board or its successor, as designated by the Board.



2.6
“Common Stock” shall mean the Class A common stock of the Company.



2.7
“Company” shall mean the Erie Indemnity Company, a Pennsylvania business
corporation.



2.8
“Deferred Compensation Plan” shall mean the Erie Indemnity Company Deferred
Compensation Plan, as amended and in effect on the date of determination.



2.9
“Deferred Stock Account” shall mean such account as defined in Appendix A and/or
Appendix B, as applicable.



2.10
“Director” shall mean a member of the Board.


3



--------------------------------------------------------------------------------





2.11
“Employee” shall mean a person engaged in performing services for the Company,
or its affiliates or subsidiaries, as an exempt or non-exempt full-time
employee, as defined by the Company’s Corporate Personnel Manual, as in
existence at the time of determination, and not as an independent contractor.



2.12
“Outside Director” shall mean a Director who is not an Employee or officer of
the Company, its affiliates or subsidiaries.



2.13
“Participant” shall mean each Outside Director who participates in the Plan in
accordance with the terms and conditions of the Plan.



2.14
“Plan” shall mean the Erie Indemnity Company Deferred Stock Plan for Outside
Directors, as set forth in the provisions of the Basic Plan Document, Appendix
A, Appendix B, and including any amendments, appendices and exhibits to these
documents.



2.15
“Vested” shall mean, as of any given date, the portion of the Deferred Stock
Account maintained on behalf of a Participant which is then 100% vested and
nonforfeitable, as determined under Appendix A and/or Appendix B, as applicable.





ARTICLE THREE


ADMINISTRATION


3.1.
GENERAL ADMINISTRATION



The Administrator shall be charged with the administration of the Plan. The
Administrator shall have all such powers as may be necessary to discharge its
duties relative to the administration of the Plan, including by way of
illustration and not limitation, discretionary authority to interpret and
construe the Plan, to determine and decide all questions of fact, and all
disputes arising under the Plan including, but not limited to, the validity of
any election or designation as may be necessary or appropriate hereunder and the
right of any Participant or Beneficiary to receive payment of all or any portion
of amounts represented by a Deferred Stock Account maintained hereunder. The
Administrator shall have all power necessary to adopt, alter and repeal such
administrative rules, regulations and practices governing the operation of the
Plan as it, in its sole discretion, may from time to time deem advisable and
shall have the power to make equitable adjustments to remedy any mistakes or
errors in the administration of the Plan. The Administrator shall not be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to willful
misconduct. The Administrator shall be entitled to conclusively rely upon all
tables, valuations, certificates, opinions and reports furnished by any actuary,
accountant, controller, counsel or other person employed or engaged by the
Company with respect to the Plan. Any individual serving as Administrator shall
not participate in any action or determination regarding solely his own benefits
payable hereunder. Decisions of the Administrator made in good faith shall be
final, conclusive and binding upon all parties. Until modified by the
Administrator, the claims and

4



--------------------------------------------------------------------------------



review procedures set forth in Sections 3.2 and 3.3 shall be the exclusive
procedures for the disposition of claims for benefits arising under the Plan.


3.2.
CLAIMS PROCEDURE



Except as otherwise provided in the Plan, payment to a Participant or
Beneficiary of any amount determined under the Plan shall be made by the Company
at the time and in the method of payment elected by the Participant under the
terms of the Plan. If the Administrator denies, in whole or in part, a claim for
benefits filed by any person (hereinafter referred to as a “Claimant”), the
Administrator shall transmit a written notice setting forth (i) the specific
reasons for the denial of the claim, (ii) references to the specific provisions
of the Plan on which the denial is based, (iii) a description of any additional
material or information that is needed to perfect the claim and why such
material or information is necessary, and (iv) further steps which the Claimant
can take in order to have his claim reviewed (including a statement that the
Claimant or his duly authorized representative may review the Plan document and
submit issues and comments regarding the claim to the Administrator). In
addition, the written notice shall contain the date on which the notice was sent
and a statement advising the Claimant that, within ninety (90) days of the date
on which such notice is received, he may request a review of the Administrator’s
decision.


3.3.
CLAIMS REVIEW



Within ninety (90) days of the date on which the notice of denial of claim is
received by the Claimant, the Claimant or his authorized representative may
request that the claim denial be reviewed by filing with the Administrator a
written request for review, which request shall contain the following
information:


a)
The date on which the notice of denial of claim was received by the Claimant;


b)
The date on which the Claimant’s request was filed with the Administrator;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (b);


c)
The specific portions of the claim denial which the Claimant requests the
Administrator to review;


d)
A statement by the Claimant setting forth the basis upon which he believes the
Administrator should reverse its previous denial of his claim for benefits and
accept his claim as made;


e)
Whether the Claimant desires a hearing on the claim; and


f)
Any written material (included as exhibits) which the Claimant desires the
Administrator to examine in its consideration of his position as


5



--------------------------------------------------------------------------------



stated pursuant to paragraph (d) above.

If the Claimant has requested a hearing on the claim, such hearing shall be held
within thirty (30) days after the date determined pursuant to paragraph (b)
above. Within sixty (60) days of the date determined pursuant to paragraph (b)
above (or, if special circumstances or the request for a hearing require an
extension of time, within ninety (90) days of such date), the Administrator
shall conduct a full and fair review of the decision denying the Claimant’s
claim for benefits and shall deliver its decision to the Claimant in writing.
Such written decision shall set forth the specific reasons for the decision,
including references to the specific provisions of this Plan which were relied
upon. The decision will be final and binding on all persons concerned.




ARTICLE FOUR


AMENDMENT AND TERMINATION


The Company expects to continue the Plan indefinitely, but reserves the right to
amend or terminate the Plan at any time, if, in its sole judgment, such
amendment or termination is necessary or desirable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date specified in such resolution. Without consent of the
Participant, no amendment or termination of the Plan shall reduce the balance of
a Participant’s Deferred Stock Account at the time of amendment or termination.
Except as may otherwise be provided by the Company, or as provided in Appendix
B, in the event of a termination of the Plan, the Company (or any transferee, or
successor entity of the Company) shall be obligated to pay amounts represented
by Vested Deferred Stock Account balances to Participants and Beneficiaries at
such time or times and in such forms as provided under the terms of the Plan.
Nothing herein shall limit the Company’s reserved right to terminate and
liquidate the Plan in accordance with generally applicable guidance prescribed
by the Commissioner of Internal Revenue and published in the Internal Revenue
Bulletin.




ARTICLE FIVE


GENERAL PROVISIONS


5.1.
GENERAL CONTRACTUAL OBLIGATION



a)
It is the intent of this Plan, and each Participant understands, that
eligibility and participation in this Plan does not grant any Participant or
Beneficiary any interest in any asset of the Company or any affiliated company.
The Company’s obligation to pay to the Participant or Beneficiary the amounts
credited hereunder is a general contract obligation and shall be satisfied from
the general assets of the Company. Nothing contained in the Plan shall
constitute a guaranty by the Company, any affiliated company, or any other
entity or person that the assets of the Company will be sufficient to pay
amounts determined in accordance with the Plan. The obligation of the Company
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay amounts in the future.


6



--------------------------------------------------------------------------------





b)
The Company intends to enter into a trust agreement with a trustee to establish
a grantor trust fund and to transfer assets thereto, subject to the claims of
creditors of the Company. The time, manner, and amount of any such asset
transfer shall at all times be in the sole discretion of the Company. The assets
of such trust fund shall be used to pay some or all of the amounts credited
under the Plan and may be used, at the sole discretion of the Company, to pay
administrative expenses of the Plan and the trust. Payments by the trustee from
such trust fund to or on behalf of a Participant or Beneficiary shall discharge,
to the extent thereof, the Company’s obligation to make payments of amounts
credited under the Plan from other assets.



c)
In each case in which amounts represented by the balances credited to a
Participant’s Vested Deferred Stock Account have been distributed to the
Participant, Beneficiary, or other person entitled to receipt thereof and which
purports to cover in full the benefits hereunder, such Participant, Beneficiary
or other person shall have no further right or interest in the other assets of
the Company on account of participation in the Plan. Notwithstanding a
Participant’s entitlement to Vested amounts under the terms of the Plan, the
status of the Participant, or any person claiming by or through the Participant,
is that of an unsecured general creditor to the extent of his entire interest
under the Plan as herein described.



5.2.
SPENDTHRIFT PROVISIONS



The interest of a Participant or Beneficiary under the Plan shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, either voluntarily or involuntarily, prior to the
Participant’s or Beneficiary’s actual receipt of amounts represented by the
balances credited under the Plan on his behalf; any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge any such interest
prior to such receipt shall be void. Amounts credited hereunder and not paid to
a Participant or Beneficiary shall not be subject to garnishment, attachment or
other legal or equitable process nor shall they be an asset in bankruptcy.
Notwithstanding the preceding sentence, no amount shall be payable from this
Plan to a Participant, or any person claiming by or through a Participant,
unless and until any and all amounts representing debts or other obligations
owed to the Company or any affiliated company by the Participant have been fully
paid and satisfied; provided, however, that any such offset, as applicable to a
person’s Plan interest under Appendix B, shall not exceed such offset as is
permitted under Section 409A of the Code. Neither the Company nor any affiliate
or subsidiary of the Company shall be liable in any manner for or subject to the
debts, contracts, liabilities, torts or engagements of any person who has a
Deferred Stock Account maintained on his behalf under the Plan.


5.3.
NO SPOUSAL RIGHTS



Except as required by law or specifically provided by the Plan, no spouse or
surviving spouse of a Participant and no person designated to be a Beneficiary
shall have any rights or interest in the accounts accumulated under the Plan
including, but not limited to, the right to be the sole Beneficiary or to
consent to the Participant’s designation of Beneficiary.



7



--------------------------------------------------------------------------------



5.4.
INCAPACITY OF RECIPIENT



In the event a Participant or Beneficiary is declared incompetent and a
guardian, conservator or other person legally charged with the care of his
person or of his estate is appointed, any Vested Deferred Stock Account under
the Plan to which such Participant, or Beneficiary is entitled shall be paid to
such guardian, conservator or other person legally charged with the care of his
person or his estate. Except as provided in the preceding sentence, when the
Administrator, in its sole discretion, determines that a Participant or
Beneficiary is unable to manage his financial affairs, the Administrator may
direct the Company to make distribution(s) from the Vested Deferred Stock
Account maintained on behalf of such Participant or Beneficiary to any one or
more of the spouse, lineal ascendants or descendants or other closest living
relatives of such Participant or Beneficiary who demonstrates to the
satisfaction of the Administrator the propriety of making such distribution(s).
Any payment so made shall not exceed such amount as is permitted under Section
409A of the Code and shall be in complete discharge of any liability of the
Company and Administrator under the Plan for such payment. The Administrator
shall not be required to see to the application of any such distribution made as
provided above.


5.5.
INFORMATION FURNISHED BY PARTICIPANTS AND BENEFICIARIES



Neither the Company nor the Administrator shall be liable or responsible for any
error in the computation of a Participant’s or Beneficiary’s interest under the
Plan resulting from any misstatement of fact made by the Participant or
Beneficiary, directly or indirectly, to the Company or to the Administrator and
used by it in determining the Participant’s or Beneficiary’s Plan interest.
Neither the Company nor the Administrator shall be obligated or required to
increase the Plan interest of any such Participant or Beneficiary which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement. However, the Plan interest of any Participant or Beneficiary which
is overstated by reason of any such misstatement shall be reduced to the amount
appropriate in view of accurate facts.


5.6.
OVERPAYMENTS



If a payment or a series of payments made from the Plan is found to be greater
than the payment(s) to which a Participant or Beneficiary is entitled due to
factual errors, mathematical errors or otherwise, the Administrator may, in its
discretion and to the extent consistent with Section 409A of the Code, suspend
or reduce future payments to such Participant or Beneficiary or exercise such
legal or equitable remedies as it deems appropriate to correct the overpayment.


5.7.
UNCLAIMED BENEFIT



In the event that any amount determined to be payable to a Participant or
Beneficiary hereunder remains unclaimed by such Participant or Beneficiary for a
period of three years after the whereabouts or existence of such person was last
known to the Administrator, the Administrator may direct that all rights of such
person to such amounts be terminated absolutely; provided, however, that if such
Participant or Beneficiary subsequently appears and files a claim for payment in
accordance with Article Three and such claim is fully or partially successful,
the liability under the Plan for an amount equal to the successful claim shall
be reinstated.



8



--------------------------------------------------------------------------------



5.8.
ELECTIONS, APPLICATIONS, NOTICES



Every designation, direction, election, revocation or notice authorized or
required under the Plan which is to be delivered to the Company or the
Administrator shall be deemed delivered to the Company or the Administrator as
the case may be: (a) on the date it is personally delivered to the Administrator
at the Company’s executive offices at 100 Erie Insurance Place, Erie,
Pennsylvania 16530 or (b) three business days after it is sent by registered or
certified mail, postage prepaid, addressed to the Administrator at the offices
indicated above. Every such item which is to be delivered to a person or entity
designated by the Administrator to perform recordkeeping and other
administrative services on behalf of the Plan shall be deemed delivered to such
person or entity when it is actually received (either physically or through
interactive electronic communication) by such person or entity. Every
designation, direction, election, revocation or notice authorized or required
which is to be delivered to a Participant or Beneficiary shall be deemed
delivered to a Participant or Beneficiary: (a) on the date it is personally
delivered to such individual (either physically or through interactive
electronic communication), or (b) three business days after it is sent by
registered or certified mail, postage prepaid, addressed to such individual at
the last address shown for him on the Company’s records. Any notice required
under the Plan may be waived by the person entitled thereto.


5.9.
COUNTERPARTS



This Plan may be executed in any number of counterparts, each of which shall be
considered as an original, and no other counterparts need be produced.


5.10.
SEVERABILITY



In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan. This Plan shall be construed and enforced as if such illegal or
invalid provision had never been contained herein.


5.11.
GOVERNING LAW



The Plan is established under and will be construed according to the laws of the
Commonwealth of Pennsylvania.


5.12.
HEADINGS



The headings of Sections of this Plan are for convenience of reference only and
shall have no substantive effect on the provisions of this Plan.


5.13.
CONSTRUCTION



The masculine gender, where appearing in this Plan, shall be deemed to also
include the feminine gender. The singular shall also include the plural, where
appropriate.





9



--------------------------------------------------------------------------------



Executed at Erie, Pennsylvania this 20th day of October, 2015.


ERIE INDEMNITY COMPANY




By: /s/ Sean J. McLaughlin    


Title: EVP, Secretary and General Counsel
ATTEST:






/s/ Brian W. Bolash            
Assistant Secretary



10



--------------------------------------------------------------------------------




APPENDIX A


ERIE INDEMNITY COMPANY
DEFERRED STOCK PLAN
FOR OUTSIDE DIRECTORS


Accounts Earned and Vested On or Before December 31, 2004


ARTICLE ONE


INTRODUCTION


This Appendix A incorporates the provisions of the Plan as it relates to
Deferred Stock Accounts that were earned and vested on or before December 31,
2004, without material modifications to the terms of the Plan after October 3,
2004. The provisions of this Appendix A shall apply in determining the rights
and features of such accounts.


ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Appendix A with initial
capital letters, they shall have the following meanings:


2.1
“Administrator” is a term that is defined in Article Two of the Basic Plan
Document.



2.2
“Amendment Form” shall mean the Amendment Form described in Section 5.3.



2.3
“Annual Share Credit” shall mean the Share Credit addition determined under
Section 4.2.



2.4
“Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.



2.5
“Board” is a term that is defined in Article Two of the Basic Plan Document.



2.6
“Board Tenure Year” shall mean the period which, in reference to any given
calendar year, begins on the date of the Company’s annual shareholder meeting
held in such year and ends on the day before the Company’s annual shareholder
meeting held in the immediately following calendar year.



2.7
“Committee” is a term that is defined in Article Two of the Basic Plan Document.



2.8
“Common Stock” is a term that is defined in Article Two of the Basic Plan
Document.



2.9
“Company” is a term that is defined in Article Two of the Basic Plan Document.



2.10
“Deferred Stock Account” shall mean the bookkeeping account described in Article
Four.











--------------------------------------------------------------------------------



2.11
“Director” is a term that is defined in Article Two of the Basic Plan Document.



2.12
“Dividend Equivalent Credit” shall mean the Share Credit addition determined
under Section 4.3.



2.13
“Election Form” shall mean the Participation Election Form described in
Section 3.2.



2.14
“Employee” is a term that is defined in Article Two of the Basic Plan Document.



2.15
“Outside Director” is a term that is defined in Article Two of the Basic Plan
Document.



2.16
“Participant” shall mean each Outside Director who participated in the Plan in
accordance with the terms and conditions of this Appendix A. Participant shall
also include a former Outside Director who had become a Participant during his
period of active Board service and on whose behalf the Administrator is
maintaining a Deferred Stock Account pursuant to the terms of this Appendix A.



2.17
“Plan” is a term that is defined in Article Two of the Basic Plan Document.



2.18
“Share Credit” shall mean the separate, identifiable units accumulated within a
Participant’s Deferred Stock Account attributable to Annual Share Credits and
Dividend Equivalent Credits.



2.19
“Share Credit Allocation Date” shall mean, with respect to any Board Tenure
Year, the business day next following the first day of such Board Tenure Year;
provided, however, that in reference to any individual who became an Outside
Director on any day other than the first day of a given Board Tenure year, the
Share Credit Allocation Date relative to such year shall mean the business day
next following the day on which the individual became an Outside Director.



2.20
“Vested” shall mean, as of any given date, the portion of the Deferred Stock
Account maintained on behalf of a Participant which is then 100% vested and
nonforfeitable, as determined under Article Four.



2.21
“Year of Board Service” shall mean each Board Tenure Year during which a
Director has served on the Board, including, for Directors on the Board as of
May 1, 1997, all Years of Board Service prior to the adoption of the Deferred
Compensation Plan.





ARTICLE THREE


PARTICIPATION


3.1    ELIGIBILITY AND PARTICIPATION


Effective as of May 1, 2002, all Outside Directors then in Board service who
were not yet Participants became Participants in the Deferred Compensation Plan.
Any individual who became an Outside Director after May 1, 2002 and before
January 1, 2005 began participation in

2



--------------------------------------------------------------------------------



the Deferred Compensation Plan as of the Share Credit Allocation Date next
following the date as of which the individual became an Outside Director. As a
condition of participation, each Outside Director delivered to the Administrator
properly completed and executed elections as described in Section 3.2.


3.2    PARTICIPATION ELECTION FORM


An Outside Director delivered to the Administrator the following elections, to
the extent applicable to such Director, made on such Election Form or Forms as
the Administrator, in its discretion, prescribed:


a)
The method by which amounts credited to the Participant’s Deferred Stock Account
are to be paid;


b)
The date, following the Participant’s official termination of service on the
Board, as of which payment of amounts credited to the Participant’s Deferred
Stock Account is to occur (in the event of a lump sum distribution) or commence
(in the event of distribution in installments); and


c)
The Beneficiary to whom payments of amounts credited to the Participant’s
Deferred Stock Account will be made in the event of the Participant’s death.



The elections under paragraphs (a) and (b) shall be irrevocable except as
provided in Section 5.3. The election under paragraph (c) may be changed as
provided in Section 2.2 of the Basic Plan Document.


The elections under Article Three and/or Article Eight of Appendix A under the
Deferred Compensation Plan, as in effect as of July 28, 2015, shall remain in
effect on July 29, 2015 under this Appendix until otherwise changed pursuant to
the terms of this Appendix A.




ARTICLE FOUR


CREDITING OF DEFERRED STOCK


4.1    DEFERRED STOCK ACCOUNT


A Deferred Stock Account shall be maintained under the terms of this Appendix on
behalf of any applicable Outside Director to reflect the amounts credited on
such Director’s behalf under Sections 4.2 and 4.3 that were earned and vested on
or before December 31, 2004, and the future earnings on such amounts. With
respect to amounts credited to an Outside Director that are earned or become
vested on or after January 1, 2005, a Deferred Stock Account shall be maintained
pursuant to the provisions of Appendix B. A Participant’s Deferred Stock Account
shall be kept only for bookkeeping and accounting purposes and, except as
provided in Section 5.1 of the Basic Plan Document (pertaining to the Company’s
intention to establish a grantor

3



--------------------------------------------------------------------------------



trust in connection with the Plan), no Company funds or property shall be
transferred or designated to this account. Statements will be sent to each
Participant as to the balance of his Deferred Stock Account at least once each
calendar year.


4.2    ANNUAL SHARE CREDIT


With respect to each Board Tenure Year during which the Director is an Outside
Director, the Deferred Stock Account maintained on such Participant’s behalf was
credited with an Annual Share Credit, effective as of the Share Credit
Allocation Date. For any given Board Tenure Year, the Annual Share Credit made
to an Outside Director’s Deferred Stock Account was equal to the quotient
obtained by dividing a cash amount determined by the Board for the given year by
the closing price of Common Stock on the Share Credit Allocation Date. A
Participant’s interest in the Annual Share Credit attributable to any given
Board Tenure Year vested in accordance with the following schedule:


Date of Retirement or
Termination of Board Service
Vested Percentage in that Year’s Annual Share Credit
 
 
Before last day of third full month of given Board Tenure Year
0%
After last day of third full month of given Board Tenure Year but before last
day of sixth full month of given Board Tenure Year
25%
After last day of sixth full month of given Board Tenure Year but before last
day of ninth full month of given Board Tenure Year
50%
After last day of ninth full month of given Board Tenure Year but before the
earlier of (i) the twelfth full month of given Board Tenure Year or (ii) the
date on which begins the immediately following Board Tenure Year.
75%
On or after the earlier of (i) the twelfth full month of given Board Tenure Year
or (ii) the date on which begins the immediately following Board Tenure Year.
100%



4.3    DIVIDEND EQUIVALENT CREDIT


For each quarterly period (i) with respect to which a dividend is paid on Common
Stock, and (ii) in which there is a balance in the Deferred Stock Account
maintained on behalf of a Participant as of the record date applicable to the
dividend paid on Common Stock (regardless of whether the Participant has
terminated service with the Board or has died), a Participant’s Deferred Stock
Account shall be credited with a Dividend Equivalent Credit. The Dividend
Equivalent Credit for any such quarterly period shall be credited as of the date
on which the dividend is paid on Common Stock for such quarterly period. For any
such applicable quarterly period, the Dividend Equivalent Credit made to a
Participant’s Deferred Stock Account shall be determined as follows:



4



--------------------------------------------------------------------------------



a)    A dividend credit is determined, expressed in cash, equal to the product
of:
(i)
The dividend payable by the Company on one share of Common Stock for such
quarterly period; and

(ii)
The number of accumulated Share Credits credited to the Participant’s Deferred
Stock Account as of the Common Stock dividend record date applicable to such
quarterly period.

b)
The dividend credit determined in paragraph (a) above will immediately be
converted into a Share Credit by dividing such cash dividend credit by the
closing price of Common Stock on the date on which the dividend is paid on
Common Stock for such quarterly period.



A Participant’s interest in the Share Credits attributable to Dividend
Equivalent Credits shall be Vested at all times.


4.4    AGGREGATION OF PARTIAL SHARE CREDITS


Effective as of each Share Credit Allocation Date and each Common Stock dividend
record date with respect to which Dividend Equivalent Credits are made, any
partial Share Credits then credited to a Participant’s Deferred Stock Account
shall be aggregated in such manner as the Administrator shall provide to
constitute full Share Credits.


4.5    ADJUSTMENT TO SHARE CREDITS


Share Credits maintained on behalf of a Participant hereunder shall be subject
to appropriate adjustment by the Administrator in the event of changes in the
outstanding Common Stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
Share Credits are credited hereunder.




ARTICLE FIVE


PAYMENT OF DEFERRED STOCK ACCOUNTS


5.1    PAYMENT


The Company shall pay a Participant the amounts represented by the balances
credited to the Participant’s Vested Deferred Stock Account after the
Participant’s termination of services with the Board. Except as otherwise
provided in this Article Five, such payment shall be made according to the
method and at the times selected by the Participant in his Election Form or, if
applicable, in the most recent, properly executed and effective Amendment
Form(s) which the Participant has delivered to the Administrator prior to the
Participant’s termination of Board service.



5



--------------------------------------------------------------------------------



5.2    METHODS OF PAYMENT


a)
A Participant may elect one of the following methods of payment for the amounts
represented by his Vested Deferred Stock Account:



(i)    A lump sum distribution; or
(ii)
Payments in approximately equal annual installments for a period not to exceed
10 years.

Payments of the distributable amount represented by all or a portion of the
balance in the Participant’s Vested Deferred Stock Account will be made in
shares of Common Stock equal to the number of full Share Credits comprising the
distributable amount that are then credited to the Participant’s Vested Deferred
Stock Account, with fractional Share Credits comprising the distributable amount
payable in cash.


b)
In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 5.4 shall apply.



5.3    AMENDMENT TO PAYMENT ELECTION


A Participant who is an active Director may request to defer the date at which
payment of the amount represented by his Vested Deferred Stock Account will
occur (or commence) and may request a change in his elected method of payment by
submitting a properly completed and executed Amendment Form to the Administrator
which indicates the period of additional deferral and/or the desired method of
payment; provided, however:


a)
Such request of additional deferral or alternative method of payment shall be
subject to the Administrator's power, to be exercised at the Administrator’s
discretion, to direct that payment of the amount represented by the
Participant’s Vested Deferred Stock Account will occur or commence, or will be
paid under a method, in accordance with the Participant’s election(s) on a
previously delivered Amendment Form or on the Participant’s Election Form; and


b)
In no event shall any requested additional deferral or alternative method of
payment become effective unless the Amendment Form evidencing such request is
submitted to, and approved by, the Administrator at least twelve months prior to
the date payment of the amount represented by the Vested Deferred Stock Account
would otherwise have occurred or commenced under the Election Form or Amendment
Form in effect on the date the Participant requests the additional deferral or
alternative method of payment.




6



--------------------------------------------------------------------------------



5.4    PAYMENT UPON DEATH OF PARTICIPANT


a)
In the event of a Participant’s death, the amount represented by the
Participant’s Vested Deferred Stock Account (or, if the Participant had begun
payment prior to death, the remaining balance of such account) shall be paid by
the Company to the Participant’s Beneficiary or Beneficiaries as soon as
practicable in the form of a lump sum.



b)
Payment of the distributable amount represented by the deceased Participant’s
Vested Deferred Stock Account will be made in shares of Common Stock equal to
the number of full Share Credits credited to such account as of the payment
date, with fractional Share Credits payable in cash.





ARTICLE SIX


CONSTRUCTION


This Appendix A is intended to memorialize the provisions of the Plan as it
pertains to grandfathered amounts within the meaning of guidance promulgated by
the Internal Revenue Service pursuant to Section 409A of the Internal Revenue
Code of 1986, as amended. As a result, the Administrator shall interpret and
construe the terms of this Appendix A so as to preserve the status of these
amounts as grandfathered amounts under such guidance. References, or cross
references to an identified Article, Section, or specific part thereof, shall
refer to such Article, Section (or part) of this Appendix A, unless otherwise
qualified by the context.



7



--------------------------------------------------------------------------------




APPENDIX B


ERIE INDEMNITY COMPANY
DEFERRED STOCK PLAN
FOR OUTSIDE DIRECTORS
 
Accounts Not Earned and Vested On or Before December 31, 2004


ARTICLE ONE


INTRODUCTION


This Appendix B incorporates the provisions of the Plan as it relates to
Deferred Stock Accounts other than such accounts that were earned and vested on
or before December 31, 2004, without material modifications to the terms of the
Plan after October 3, 2004. The provisions of this Appendix B shall apply in
determining the rights and features of such accounts.




ARTICLE TWO


DEFINITIONS


When the following words or phrases are used in this Appendix B with initial
capital letters, they shall have the following meanings:


2.1
“Administrator” is a term that is defined in Article Two of the Basic Plan
Document.



2.2
“Affiliate” shall mean any organization which, together with the Company, is a
member of a controlled group of corporations under Sections 414(b), 414(c) and
1563(a) of the Code, applying an 80% test for purposes of Section 1563(a).



2.3
“Amendment Form” shall mean the Amendment Form described in Section 5.5. An
Amendment Form may be in paper and/or electronic form, as designated by the
Administrator.



2.4
“Annual Share Credit” shall mean the Share Credit addition determined under
Section 4.2.



2.5
“Beneficiary” is a term that is defined in Article Two of the Basic Plan
Document.



2.6
“Board” is a term that is defined in Article Two of the Basic Plan Document.



2.7
“Board Tenure Year” shall mean the period which, in reference to any given
calendar year, begins on the date of the Company’s annual shareholder meeting
held in such year and ends on the day before the Company’s annual shareholder
meeting held in the immediately following calendar year.



2.8
“Committee” is a term that is defined in Article Two of the Basic Plan Document.









--------------------------------------------------------------------------------





2.9
“Common Stock” is a term that is defined in Article Two of the Basic Plan
Document.



2.10
“Company” is a term that is defined in Article Two of the Basic Plan Document.



2.11
“Deferred Stock Account” shall mean the bookkeeping account described in Article
Four.



2.12
“Director” is a term that is defined in Article Two of the Basic Plan Document.



2.13
“Dividend Equivalent Credit” shall mean the Share Credit addition determined
under Section 4.3.



2.14
“Election Form” shall mean the Participation Election Form described in
Section 3.2. An Election Form may be in paper and/or electronic form, as
designated by the Administrator.



2.15
“Employee” is a term that is defined in Article Two of the Basic Plan Document.



2.16
“Outside Director” is a term that is defined in Article Two of the Basic Plan
Document.



2.17
“Participant” shall mean each Outside Director who participates in the Plan in
accordance with the terms and conditions of this Appendix B. Participant shall
also include a former Outside Director who had become a Participant during his
period of active Board service and on whose behalf the Administrator is
maintaining a Deferred Stock Account pursuant to the terms of this Appendix B.



2.18
“Plan” is a term that is defined in Article Two of the Basic Plan Document.



2.19
“Separation from Board Service” shall mean the complete cessation of services as
a member of the Board and of the board of directors of any Affiliate.



2.20
“Share Credit” shall mean the separate, identifiable units accumulated within a
Participant’s Deferred Stock Account attributable to Annual Share Credits and
Dividend Equivalent Credits.



2.21
“Share Credit Allocation Date” shall mean, with respect to any Board Tenure
Year, the business day next following the first day of such Board Tenure Year;
provided, however, that in reference to any individual who becomes an Outside
Director on any day other than the first day of a given Board Tenure year, the
Share Credit Allocation Date relative to such year shall mean the business day
next following the day on which the individual becomes an Outside Director.



2.22
“Vested” shall mean, as of any given date, the portion of the Deferred Stock
Account maintained on behalf of a Participant which is then 100% vested and
nonforfeitable, as determined under Article Four.




2



--------------------------------------------------------------------------------



2.23
“Year of Board Service” shall mean each Board Tenure Year during which a
Director has served on the Board, including, for Directors on the Board as of
May 1, 1997, all Years of Board Service prior to the adoption of the Deferred
Compensation Plan.



ARTICLE THREE


PARTICIPATION


3.1    ELIGIBILITY AND PARTICIPATION


Any individual who becomes an Outside Director shall participate in the Plan as
of the Share Credit Allocation Date next following the date as of which the
individual becomes an Outside Director. As a condition of participation, each
Outside Director shall deliver to the Administrator properly completed and
executed elections as described in Section 3.2.


3.2    PARTICIPATION ELECTION FORM


An Outside Director shall deliver to the Administrator the following elections,
to the extent applicable to such Director, to be made on such Election Form or
Forms as the Administrator, in its discretion, shall prescribe:


a)
The method by which amounts credited to the Participant’s Deferred Stock Account
are to be paid;


b)
The date, following the Participant’s Separation from Board Service, as of which
payment of amounts credited to the Participant’s Deferred Stock Account is to
occur (in the event of a lump sum distribution) or commence (in the event of
distribution in installments);


c)
The Beneficiary to whom payments of amounts credited to the Participant’s
Deferred Stock Account will be made in the event of the Participant’s death; and



The elections under paragraphs (a) and (b) above shall be delivered to the
Administrator within 30 days after first becoming a Participant under Section
3.1 and shall be irrevocable except as provided in Section 5.5. The election
under paragraph (c) above are subject to the provisions of Section 2.2 of the
Basic Plan Document.


The elections under Article Three and/or Article Eight of Appendix B under the
Deferred Compensation Plan, as in effect as of July 28, 2015, shall remain in
effect on July 29, 2015 under this Appendix until otherwise changed pursuant to
the terms of this Appendix B.





3



--------------------------------------------------------------------------------



ARTICLE FOUR


CREDITING OF DEFERRED STOCK


4.1    DEFERRED STOCK ACCOUNT


A Deferred Stock Account shall be maintained under the terms of this Appendix B
on behalf of any applicable Outside Director to reflect the amounts credited on
such Director’s behalf under Article Four other than such amounts, if any, that
were earned and vested on or before December 31, 2004 and the future earnings on
such amounts. With respect to amounts credited to an Outside Director that were
earned and vested on or before December 31, 2004, and applicable earnings on
such amounts, a Deferred Stock Account shall be maintained pursuant to the
provisions of Appendix A. A Participant’s Deferred Stock Account shall be kept
only for bookkeeping and accounting purposes and, except as provided in Section
5.1 of the Basic Plan Document (pertaining to the Company’s intention to
establish a grantor trust in connection with the Plan), no Company funds or
property shall be transferred or designated to this account. Statements will be
sent to each Participant as to the balance of his Deferred Stock Account at
least once each calendar year.


4.2    ANNUAL SHARE CREDIT


With respect to each Board Tenure Year during which the Director is an Outside
Director, the Deferred Stock Account maintained on such Participant’s behalf
shall be credited with an Annual Share Credit, effective as of the Share Credit
Allocation Date. For any given Board Tenure Year, the Annual Share Credit made
to an Outside Director’s Deferred Stock Account shall be equal to the quotient
obtained by dividing a cash amount determined by the Board for the given year by
the closing price of Common Stock on the Share Credit Allocation Date. A
Participant’s interest in the Annual Share Credit attributable to any given
Board Tenure Year shall vest in accordance with the following schedule:

4



--------------------------------------------------------------------------------



Date of Retirement or
Termination of Board Service
Vested Percentage in that Year’s Annual Share Credit
 
 
Before last day of third full month of given Board Tenure Year
0%
After last day of third full month of given Board Tenure Year but before last
day of sixth full month of given Board Tenure Year
25%
After last day of sixth full month of given Board Tenure Year but before last
day of ninth full month of given Board Tenure Year
50%
After last day of ninth full month of given Board Tenure Year but before the
earlier of (i) the twelfth full month of given Board Tenure Year or (ii) the
date on which begins the immediately following Board Tenure Year.
75%
On or after the earlier of (i) the twelfth full month of given Board Tenure Year
or (ii) the date on which begins the immediately following Board Tenure Year.
100%



4.3    DIVIDEND EQUIVALENT CREDIT


For each quarterly period (i) with respect to which a dividend is paid on Common
Stock, and (ii) in which there is a balance in the Deferred Stock Account
maintained on behalf of a Participant as of the record date applicable to the
dividend paid on Common Stock (regardless of whether the Participant has
terminated service with the Board or has died), a Participant’s Deferred Stock
Account shall be credited with a Dividend Equivalent Credit. The Dividend
Equivalent Credit for any such quarterly period shall be credited as of the date
on which the dividend is paid on Common Stock for such quarterly period. For any
such applicable quarterly period, the Dividend Equivalent Credit made to a
Participant’s Deferred Stock Account shall be determined as follows:


a)
A dividend credit is determined, expressed in cash, equal to the product of:

(i)
The dividend payable by the Company on one share of Common Stock for such
quarterly period; and

(ii)
The number of accumulated Share Credits credited to the Participant’s Deferred
Stock Account as of the Common Stock dividend record date applicable to such
quarterly period.

b)
The dividend credit determined in paragraph (a) above will immediately be
converted into a Share Credit by dividing such cash dividend credit by the
closing price of Common Stock on the date on which the dividend is paid on
Common Stock for such quarterly period.



A Participant’s interest in the Share Credits attributable to Dividend
Equivalent Credits shall be Vested at all times.

5



--------------------------------------------------------------------------------





4.4    AGGREGATION OF PARTIAL SHARE CREDITS


Effective as of each Share Credit Allocation Date and each Common Stock dividend
record date with respect to which Dividend Equivalent Credits are made, any
partial Share Credits then credited to a Participant’s Deferred Stock Account
shall be aggregated in such manner as the Administrator shall provide to
constitute full Share Credits.


4.5    ADJUSTMENT TO SHARE CREDITS

Share Credits maintained on behalf of a Participant hereunder shall be subject
to appropriate adjustment by the Administrator in the event of changes in the
outstanding Common Stock by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the date
Share Credits are credited hereunder.




ARTICLE FIVE


PAYMENT OF DEFERRED STOCK ACCOUNTS


5.1    PAYMENT


Except as otherwise provided in this Article Five, the Company shall pay a
Participant the amounts represented by the balances credited to the
Participant’s Vested Deferred Stock Account after the Participant’s Separation
from Board Service and such payment shall be made according to the method and at
the time(s) permitted under Section 5.2 and elected by the Participant in his
Election Form or, if applicable, in the most recent, properly executed and
effective Amendment Form(s) which the Participant has delivered to the
Administrator prior to the Participant’s Separation from Board Service. If a
Participant has not delivered to the Administrator a properly completed and
effective Election Form with respect to a Deferred Stock Account or, if for any
reason the Administrator determines that any Election Form or Amendment Form is
materially deficient, payment of the affected Vested account shall be made in a
lump sum during the month next following the month of the Participant’s
Separation from Board Service except as otherwise provided in this Article Five.
For all purposes of the Plan and effective until such time as the Participant
delivers to the Administrator a properly completed and effective Election Form
or Amendment Form that includes a method and time of payment election, such
default method and time of payment shall be treated as the Participant’s elected
method and time of payment with respect to any Deferred Stock Account to which
the default applies.


5.2    METHODS AND TIMES OF PAYMENT


a)
A Participant may elect one of the following methods of payment for the amounts
represented by his Vested Deferred Stock Account:



(i)    A lump sum distribution; or

6



--------------------------------------------------------------------------------



(ii)
Payments in approximately equal annual installments for a period not to exceed
10 years.

Payments of the distributable amount represented by all or a portion of the
balance in the Participant’s Vested Deferred Stock Account will be made in
shares of Common Stock equal to the number of full Share Credits comprising the
distributable amount that are then credited to the Participant’s Vested Deferred
Stock Account, with fractional Share Credits comprising the distributable amount
payable in cash.


b)
Except as provided in Sections 5.3 or 5.4 no distribution shall commence before
or after such elected distribution date; provided, however, that if the Company
makes a distribution within the permitted distribution period (as defined below)
and the actual date of distribution is not within the direct or indirect control
of the Participant, such distribution shall be treated as having been made on
such elected distribution date. The “permitted distribution period” for this
purpose shall begin on the thirtieth day before the Participant’s elected
distribution date and shall end on the later of (i) the last day of the calendar
year that includes the Participant’s elected distribution date, and (ii) the
fifteenth day of the third month following the Participant’s elected
distribution date.



c)
In the event the Participant dies before receiving the entire distribution to
which he is entitled under the Plan, the provisions of Section 5.6 shall apply.





5.3    ACCELERATION OF PAYMENTS


Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company shall pay a Participant the amounts represented
by the balances credited to a Participant’s Vested Deferred Stock Account in a
lump sum as of the first Valuation Date that is administratively reasonable
following the occurrence of any of the events or conditions identified below.
Such lump sum payment shall be equal to the amount, as determined by the
Administrator, as is reasonably estimated to be required to satisfy the purpose
of the accelerated payment. The events or conditions to which this Section 5.3
applies are:


a)
The Participant needs to avoid a violation of an applicable federal, state,
local, or foreign ethics law or conflicts of interest law.


b)
The Participant incurs state, local, or foreign tax obligations arising from
participation in the Plan that apply to a Plan interest before such interest is
otherwise payable from the Plan.


c)
The Plan is terminated and liquidated in accordance with generally applicable
guidance prescribed by the Commissioner of Internal Revenue and published in the
Internal Revenue Bulletin.


d)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin


7



--------------------------------------------------------------------------------



which the Administrator, in its discretion, chooses to apply under the Plan;
provided, however, that a Participant shall have no direct or indirect election
as to the application of such events or conditions to his individual
circumstances.


Any payment under this Section 5.3 shall be contingent upon the Administrator’s
decision that a Participant has satisfied all material elements of an applicable
event or condition and that the Participant produces evidence to that effect
that is satisfactory to the Administrator. If any payment under this Section 5.3
is made and such payment is less than an amount that represents the entire
Vested Deferred Stock Account maintained on the Participant’s behalf, the amount
of such payment shall offset any future payment from the Plan to the Participant
or any Beneficiary or other person who claims through the Participant.


5.4    DELAY OF PAYMENTS


Notwithstanding the provisions of Sections 5.1 and 5.2 and any Participant
election thereunder, the Company may delay the payment of amounts represented by
the balances credited to a Participant’s Vested Deferred Stock Account in
connection with any of the events or conditions identified below; provided,
however that, with respect to any given event or condition, the Administrator
shall treat Plan payments to all similarly-situated Participants in a reasonably
consistent manner:


a)
The Administrator reasonably anticipates that making scheduled Plan payments
will violate federal securities laws or other applicable law; provided that the
scheduled payments are then made at the earliest date at which the Administrator
reasonably contemplates that making the scheduled payments will not cause such a
violation.



b)
Such other events or conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin which the Administrator, in its discretion, chooses to apply under the
Plan; provided, however, that a Participant shall have no direct or indirect
election as to the application of such events or conditions to his individual
circumstances.





5.5    AMENDMENT TO PAYMENT ELECTION


A Participant who is a Director who has not incurred a Separation from Board
Service may elect to defer the date at which payment of the amount represented
by his Vested Deferred Stock Account will occur (or commence) and may elect a
change in his elected method of payment (or the default form of payment under
Section 5.1) by submitting a properly completed and executed Amendment Form to
the Administrator which indicates the period of additional deferral and/or the
desired method of payment; provided that:


a)
Such election shall not be effective until 12 months after it is submitted to
the Administrator;


b)
Such election shall require that the payment with respect to which the election
is made shall be delayed for a period of not less than five years


8



--------------------------------------------------------------------------------



from the date payment would have been made (or commence) absent the elected
change; and


c)
If the election pertains to a delay in the payment of a Vested Deferred Stock
Account from a specific year and month that the Participant previously elected
in his Election Form or a subsequent Amendment Form (or to which the Participant
has defaulted under Section 5.1) such election cannot be made less than 12
months before the date the payment was otherwise scheduled to be made (or
commence).



For purposes of this Article Five, installment payments shall be treated as a
single payment.


5.6    PAYMENT UPON DEATH OF PARTICIPANT


a)
In the event of a Participant’s death, the amount represented by the
Participant’s Vested Deferred Stock Account (or, if the Participant began
payment prior to death, the remaining balance of such account) shall be paid by
the Company to the Participant’s Beneficiary in the form of a lump sum during
the month next following the month of the Participant’s death. Except as
provided in Sections 5.3 or 5.4, no payment to a Beneficiary under this Section
5.6 shall be made before or after such identified payment date; provided,
however, that if the Company makes a payment within the permitted payment period
(as defined below) and the actual date of payment is not within the direct or
indirect control of the Beneficiary, such payment shall be treated as having
been made on such identified payment date. The “permitted payment period” for
this purpose shall begin on the day of the Participant’s death and shall end on
the later of (a) the last day of the calendar year that includes the identified
payment date, and (b) the fifteenth day of the third month following the
identified payment date.



b)
Payment of the distributable amount represented by the deceased Participant’s
Vested Deferred Stock Account will be made in shares of Common Stock equal to
the number of full Share Credits credited to such account as of the payment
date, with fractional Share Credits payable in cash.





ARTICLE SIX


CONSTRUCTION


This Appendix B is intended to memorialize the provisions of the Plan as it
pertains to amounts other than grandfathered amounts within the meaning of
guidance promulgated by the Internal Revenue Service pursuant to Section 409A of
the Code. As a result, the Administrator shall interpret and construe the terms
of this Appendix B so as to be consistent with such Internal Revenue Service
guidance. References or cross references to an identified Article, Section or
specific part thereof, shall refer to such Article, Section (or part) of this
Appendix B, unless otherwise qualified by the context.





9

